Case: 11-10152     Document: 00511700062         Page: 1     Date Filed: 12/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 11-10152
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RONNELL CHARLES SHARPLEY, also known as Ronald Charles Sharpley,

                                                  Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:10-CR-141-1


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Ronnell Charles Sharpley appeals his above-guidelines
sentence of 78 months in prison imposed following his guilty plea to bank theft,
in violation of 18 U.S.C. § 2113(b). Sharpley challenges both the procedural and
substantive reasonableness of his sentence. Following United States v. Booker,
543 U.S. 220 (2005), we review sentences for procedural error and substantive
reasonableness in light of the sentencing factors in 18 U.S.C. § 3553(a), under an
abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10152      Document: 00511700062     Page: 2   Date Filed: 12/19/2011

                                   No. 11-10152

      Sharpley first contends that the district court erred in applying a two-level
enhancement for obstruction of justice.         The district court imposed the
enhancement based on a finding that Sharpely, while on pretrial release,
attempted improperly to influence codefendant Jayvon Gant’s statements to law
enforcement. See U.S.S.G. § 3C1.1, comment. (n.4(a)). As he did in the district
court, Sharpley maintains that, because Gant is not credible, Gant’s statement
regarding Sharpley’s attempt to influence his testimony could not be used to
support the enhancement. Sharpley’s allegations as to the credibility, or lack
thereof, of Gant do not satisfy his burden of demonstrating that the information
on which the district court relied is materially untrue, inaccurate, or unreliable.
See United States v. Ford, 558 F.3d 371, 377 (5th Cir. 2009). Sharpley has not
shown that the district court’s finding that he obstructed justice was implausible
in light of the record as a whole. See United States v. Juarez-Duarte, 513 F.3d 204,
208 (5th Cir. 2008).
      Sharpley also asserts that the district court committed reversible error by
making an upward departure or variance based on its factual finding that he
participated in an uncharged bank robbery. He maintains that the only evidence
that he participated in the robbery was the inherently inconsistent, unreliable
hearsay statements of Gant, Armon Perkins, and Kevin Williams.
      Although these statements were not consistent in all respects, they were
consistent on one fact, i.e., that Sharpley was involved in the bank robbery.
Sharpley did not present evidence at sentencing showing that these statements
were materially inaccurate or untrue. Accordingly, we find that it was proper for
the district court to rely on them to find that Sharpley participated in the robbery.
See United States v. Shipley, 963 F.2d 56, 59 (5th Cir. 1992). Sharpley has not
shown that the district court’s determination that he participated in the robbery
was clearly erroneous. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008).
      AFFIRMED.



                                         2